Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT


                  THIS AGREEMENT ("Agreement"), dated effective as of July 4,
2016 between 1-800-FLOWERS.COM, INC., a Delaware corporation (the "Company"),
and JAMES F. MCCANN (the "Executive")


W I T N E S S E T H


                  WHEREAS, the Company desires to employ the Executive, and the
Executive desires to accept such employment, on the terms and conditions set
forth herein.


                  NOW, THEREFORE, in consideration of the mutual promises.
Representations and warranties set forth herein, and for other good and valuable
consideration, it is hereby agreed as follows:


                  1. EMPLOYMENT. The Company hereby agrees to employ the
Executive, and the Executive hereby accepts such employment, upon the terms and
conditions set forth herein.


                  2. TERM. Subject to the provisions of Section 10 hereof, the
period of the Executive's employment under this Agreement shall be from July 4,
2016 through June 27, 2021, as may be extended as hereinafter provided (the
"Term"). As of the last day of the fiscal year of the Company including the date
hereof and each subsequent fiscal year (each a “Fiscal Year”) (each such last
day hereinafter called a "Renewal Date"), the Term shall be automatically
extended by one additional year (i.e., to include a period of 60 months
commencing on each Renewal Date) unless, at least 180 days prior to any such
Renewal Date, the Company shall deliver to the Executive or the Executive shall
deliver to the Company written notice that the Term will not be further
extended.


                  3. POSITION AND DUTIES.


                           (a) During the Term, the Executive shall serve as the
Executive Chairman  of the Company’s Board of Directors and shall have such
duties consistent with such office as from time to time may be prescribed by the
Board of Directors of the Company (the "Board") consistent with the role of
Executive Chairman.
 
                           (b) During the Term, the Executive shall perform and
discharge the duties customarily performed by an Executive Chairman and that may
be assigned to him by the Board from time to time in accordance with this
Agreement, and the Executive shall devote his best talents, efforts and
abilities to the performance of his duties hereunder.


                           (c) During the Term, the Executive shall perform such
duties on a full-time basis. Notwithstanding the foregoing, the Executive shall
not be precluded from engaging in other outside business activities, provided
that such activities do not materially interfere with the Executive's
performance of his duties hereunder.


                  4. BASE SALARY.  For the Executive's services hereunder, the
Company shall pay the Executive a minimum annual salary (as the same shall be
increased from time to time, the "Base Salary") of $975,000, payable in
accordance with the customary payroll practices of the Company.


                  5. ADDITIONAL COMPENSATION.


(a)              NO ANNUAL BONUS. The Executive will not participate in the
Company’s Sharing Success Plan or in any successor annual cash bonus plan.


(b)              LONG TERM INCENTIVE COMPENSATION.  During the Term, the
Executive shall be eligible to participate in the Company’s 2003 Long Term
Incentive and Share Award Plan or such other successor plan as the Company may
make available to its executive employees (individually and collectively, the
"Long Term Incentive Arrangement"), in accordance with the terms and conditions
of the Long Term Incentive Arrangement, as they may exist from time to time.  
The Executive’s annual target award under the Long Term Incentive Arrangement
shall be 75% of his Base Salary, and all such awards will be granted in the form
of restricted shares of the Company’s Class A Common Stock (or substantially
similar restricted share units) that are contingent on meeting performance goals
established by the Compensation Committee of the Company’s Board of Directors.
1

--------------------------------------------------------------------------------

(c)              DEFERRED COMPENSATION.  For each fiscal year of service
hereunder, the Executive’s account under the Company’s Nonqualified Supplemental
Deferred Compensation Plan (the “Retirement Plan”) shall be credited by the
Company with the sum of $975,000 (i.e., the Executive’s account will be
increased by such amount), which credit shall be made following the end of each
fiscal year and by no later than the following September 15th.  The amount so
credited shall be vested at all times and shall be otherwise subject to the
terms and conditions of the Retirement Plan.


                  6. BENEFITS. During the Term, the Company shall provide the
Executive with the following benefits:


                           (a) MEDICAL AND HEALTH INSURANCE BENEFITS. The
Company shall, at its own expense, provide the Executive and his eligible
dependents with the medical, health and dental insurance coverage generally
provided by the Company to its other executive employees.


                           (b) 401(K) PLAN. The Executive shall be entitled to
participate in the Company's 401(k) Plan in accordance with the terms and
conditions of such plan.


                           (c) OTHER BENEFITS. The Company shall make available
to the Executive any and all other employee or fringe benefits (in accordance
with their terms and conditions) which the Company may generally make available
to its other executive employees.


                           (d) KEY-MAN LIFE INSURANCE. The Company may purchase
one or more "key man" insurance policies on the Executive's Life ("key man
policies"), each of which will be payable to and owned by the Company. The
Company, in its sole discretion, may select the amount and type of key man
policies purchased, and the Executive will have no interest in any key man
policies. The Executive agrees to reasonably cooperate with the Company in
securing the key man policies, by submitting to all reasonably requested medical
examinations, supplying all reasonably requested information and executing all
documents in order for the Company to secure the key man policies.
 
(e) LIFE INSURANCE. The Company and the Executive agree to discuss in good faith
the obtaining of a life insurance policy on the life of the Executive with a
beneficiary or beneficiaries designated by the Executive, with the premiums to
be paid by the Company, or by the Executive who would, in turn, be compensated
an amount equal to the premiums paid.


                  7. TRANSPORTATION. During the Term, the Company shall
reimburse the Executive for expenses he incurs in connection with his
acquisition and/or maintenance of two automobiles, such as automobile lease or
loan payments, plus such amount(s) as may be required to reimburse the Executive
for expenses such as registration, insurance, repairs, maintenance, license
fees, parking, gasoline and oil incurred by the Executive incident to the use of
such automobiles. In addition, the Company shall provide the Executive, at the
Company's sole expense, such air transportation as the Executive may require for
business purposes, via any aircraft fractional ownership or similar program to
which the Company subscribes.


                  8. REIMBURSEMENT OF EXPENSES. During the Term, the Company
shall pay or reimburse the Executive for all reasonable travel (at first class
level), entertainment and other business expenses actually incurred or paid by
the Executive in the performance of his duties hereunder upon presentation of
expense statements and/or such other supporting information as the Company may
reasonably require of the Executive.
2

--------------------------------------------------------------------------------

                  9. VACATIONS. The Executive shall be entitled to no less than
four weeks of paid vacation during each full calendar year of the Term (and a
pro rata portion thereof for any portion of the Term that is less than a full
calendar year).


                  10. TERMINATION. The employment hereunder of the Executive may
be terminated prior to the expiration of the Term in the manner described in
this Section 10.


                           (a) TERMINATION BY THE COMPANY FOR GOOD CAUSE. The
Company shall have the right to terminate the employment of the Executive for
Good Cause (as such term is defined herein) by written notice to the Executive
specifying the particulars of the circumstances forming the basis for such Good
Cause.


                           (b) TERMINATION UPON DEATH. The employment of the
Executive hereunder shall terminate immediately upon his death.


                           (c) VOLUNTARY RESIGNATION BY THE EXECUTIVE. The
Executive shall have the right to voluntarily resign his employment hereunder
for other than Good Reason (as such term is defined herein) by written notice to
the Company.


                           (d) TERMINATION BY THE COMPANY WITHOUT GOOD CAUSE.
The Company shall have the right to terminate the Executive's employment
hereunder without Good Cause by written notice to the Executive.


                           (e) RESIGNATION BY THE EXECUTIVE FOR GOOD REASON. The
Executive shall have the right to terminate his employment for Good Reason by
written notice to the Company specifying the particulars of the circumstances
forming the basis for such Good Reason.


                           (f) TERMINATION DATE. The "Termination Date" is the
date as of which the Executive's employment with the Company terminates. Any
notice of termination given pursuant to the provisions of this Agreement shall
specify the Termination Date.


                           (g) CERTAIN DEFINITIONS. For purposes of this
Agreement, the following terms shall have the following meanings:


                                    (i) "Person" means any individual,
corporation, partnership, association, joint-stock company, trust,
unincorporated organization, joint venture, court, government (or political
subdivision or agency thereof) or other entity.


                                    (ii) "Good Cause" shall exist if, and only
if, the Executive (A) willfully and repeatedly fails in any material respect to
perform his obligations hereunder as provided herein, provided that such Good
Cause shall not exist unless the Company shall first have provided the Executive
with written notice specifying in reasonable detail the factors constituting
such material failure and such material failure shall not have been cured by the
Executive within 30 days after such notice or, if impracticable of being cured
within such 30 day period, such longer period as may reasonably be necessary to
accomplish the cure; (B) has been convicted of a crime which constitutes a
felony under applicable law or has entered a plea of guilty or nolo contendere
with respect thereto; or (C) is unable, by reason of physical or mental illness,
to perform his material duties and responsibilities under this Agreement for a
period of 180 consecutive days or a period of in excess of 270 days (whether or
not consecutive) during any calendar year during the Term.


                                    (iii) “Good Reason” means the occurrence,
without the written consent of the Executive, of any of the following events: 
(A) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s then position (including status, offices, titles
and reporting relationships), authority, duties or responsibilities, or any
other action or actions by the Company which when taken as a whole results in a
material diminution in the Executive’s position, authority, duties or
responsibilities;(B) a material breach by the Company of one or more provisions
of this Agreement; or (C) the Company requiring the Executive to be based at any
location other than within 25 miles of the Company’s current executive office
location, except for requirements of temporary travel on the Company’s business
to an extent substantially consistent with the Executive’s business travel
obligations existing immediately prior to the date of this Agreement; provided,
however, that, it shall be a condition precedent to the Executive’s right to
terminate employment for Good Reason that (i) the Executive shall first have
given the Company written notice that an event or condition constituting Good
Reason has occurred within ninety (90) days after such occurrence, and any
failure to give such written notice within such period will result in a waiver
by the Executive of his right to terminate for Good Reason as a result of such
event or condition, and (ii) a period of thirty (30) days from and after the
giving of such written notice shall have elapsed without the Company having
effectively cured or remedied such occurrence during such 30-day period, unless
such occurrence cannot be cured or remedied within thirty (30) days, in which
case the period for remedy or cure shall be extended for a reasonable time
provided that the Company has made and continues to make a diligent effort to
effect such remedy or cure; provided further, however, that the Executive’s
termination of employment due to “Good Reason” must occur not later than two
years following the initial existence of the condition giving rise to “Good
Reason.”
3

--------------------------------------------------------------------------------

                                    (iv) "Affiliate" shall mean with respect to
any Person, any other Person, who directly or indirectly, is in control of, is
controlled by or is under common control with, such Person. For the purposes of
this definition, "CONTROL" (including, with correlative meanings, the terms
"CONTROLLED BY" and "UNDER COMMON CONTROL WITH"), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of capital stock, by contract or otherwise.


                  11. OBLIGATIONS OF COMPANY ON TERMINATION. Notwithstanding
anything in this Agreement to the contrary, the Company's obligations on
termination of the Executive's employment shall be as described in this Section
11.


                           (a) OBLIGATIONS OF THE COMPANY IN THE CASE OF
TERMINATION WITHOUT GOOD CAUSE OR RESIGNATION BY THE EXECUTIVE FOR GOOD REASON.
In the event that prior to the expiration of the Term, the Company terminates
the Executive's employment pursuant to Section 10(d), or pursuant to Section
10(e), the Company shall provide the Executive with the following:


                                    (i) AMOUNT OF SEVERANCE PAYMENT. Subject to
Section 24 below, within sixty (60) days following the Termination Date, the
Company shall pay the Executive a single lump sum cash payment (the "Severance
Payment") equal to the sum of the following:


                                            (A) provided the Executive executes
and delivers to the Company (and does not revoke during any applicable
revocation period required by statute) a general release of claims in form and
substance reasonably acceptable to the Company on or before the date that is
fifty (50) days after the Termination Date, $2,500,000, plus the Base Salary
otherwise payable to the Executive for the then remaining duration of the Term;
and


                                            (B) any Base Salary, vacation and
unreimbursed expenses accrued but unpaid as of the Termination Date.


                                    (ii) MEDICAL AND HEALTH INSURANCE. The
Company shall, at its sole expense, provide the Executive (and his dependents)
with the highest level of coverage provided to any executive employee of the
Company under (and in accordance with the terms and conditions of) the Company's
medical and health insurance plans, as in effect from time to time, for the
otherwise remaining duration of the Term; provided that to the extent such
coverage may be unavailable under such medical and health insurance plans due to
restrictions imposed by the insurer(s) under such plans, the Company shall
provide equivalent coverage, if such coverage is available.


                           (b) OBLIGATIONS OF THE COMPANY IN CASE OF TERMINATION
FOR DEATH, VOLUNTARY RESIGNATION OR GOOD CAUSE. Upon termination of the
Executive's employment pursuant to Section 10(b), pursuant to Section 10(c) or
pursuant to Section 10(a), the Company shall have no payment or other
obligations hereunder to the Executive, except for the payment of any Base
Salary, benefits or unreimbursed expenses accrued but unpaid as of the date of
such termination.
4

--------------------------------------------------------------------------------

                  12. RESTRICTIVE COVENANTS.


(a)              NONCOMPETITION/NONSOLICITATION. In the event of the termination
of the Executive's employment pursuant to Section 10(a) or pursuant to Section
10(c), during the two-year period commencing on the Termination Date, the
Executive shall not, directly or indirectly, own, manage, control or participate
in the ownership, management or control of, or be employed, consult to or
engaged by or otherwise affiliated or associated with, whether as a sole
proprietor, shareholder (except as a holder of not more than five percent of any
class of the outstanding shares of a publicly held corporation), owner, partner,
joint venturer, employee, agent, manager, salesman, consultant, advisor,
independent contractor, officer, director, promoter or otherwise, whether or not
for compensation, with respect to any corporation, partnership, proprietorship,
firm, association or other business entity which is engaged primarily in a
Competitive Business. For purposes of this Agreement, a Competitive Business is
defined as any business that competes with the businesses of the Company and its
Affiliates as of the Termination Date.  In addition, the Executive shall not,
during the two-year period following termination of his employment pursuant to
Section 10(a) or 10(c), engage in any of the following, directly or indirectly,
without the prior written consent of the Company:


(i)            Influence or attempt to influence any person to either (i)
terminate or modify his/her employment with the Company or its Affiliates, (ii)
solicit for employment, directly or indirectly, any person employed by the
Company or its Affiliates as an employee, or (iii) employ, or otherwise retain
the services of, directly or indirectly, any person employed by the Company or
its Affiliates as an employee;


(ii)            Influence or attempt to influence a supplier or customer,
including, without limitation, any individual or corporate customer of the
Company or its Affiliates or any other person or entity with whom the Company or
its Affiliates shall have dealt, to terminate or modify any written or oral
agreement or course of dealing with the Company or its Affiliates; or
 
(iii)       Influence or attempt to influence a supplier or customer, including,
without limitation, any individual or corporate customer of the Company or its
Affiliates, any recipient of products of the Company or its Affiliates, or any
other person or entity with whom the Company or its Affiliates shall have dealt,
for the purpose of offering or selling any products or services which are
identical, substantially similar or comparable to the services or products
offered by the Company or its Affiliates.


  (b) CONFIDENTIAL INFORMATION. The Executive recognizes and acknowledges that,
in connection with his employment with the Company, he has had and will continue
to have access to valuable trade secrets and confidential information of the
Company and its Affiliates, including, but not limited to, management reports,
customer, supplier and mailing lists, business methods and processes,
advertising, marketing, promotional, pricing and financial information and data
relating to officers, employees, agents and consultants (collectively,
"CONFIDENTIAL INFORMATION") and that such Confidential Information is being made
available to the Executive only in connection with the furtherance of his
employment with the Company and/or its Affiliates. The Executive agrees that he
will not at any time, directly or indirectly, use for any purpose, disclose or
make available to any person any of such Confidential Information, except that
disclosure of Confidential
Information will be permitted: (i) to the Company and/or its Affiliates and the
advisors of the Company and/or its Affiliates; (ii) if such Confidential
Information has previously become available to the public through no fault of
the Executive; (iii) if required by any court or governmental agency or body or
is otherwise required by law; (iv) if necessary to establish or assert the
rights of the Executive hereunder; (v) if expressly consented to in writing by
the Company; or (vi) if necessary to carry on the Company's business in the
ordinary course or to perform the Executive's duties hereunder.


                  13. SEVERABILITY. Should any provision of this Agreement be
held, by a court of competent jurisdiction, to be invalid or unenforceable, such
invalidity or unenforceability shall not render the entire Agreement invalid or
unenforceable, and this Agreement and each other provision hereof shall be
enforceable and valid to the fullest extent permitted by law.
5

--------------------------------------------------------------------------------

                  14. ARBITRATION. Any and all disputes, controversies or claims
arising out of or relating to this Agreement, or the enforcement or breach
thereof, shall be settled by arbitration conducted in the County of Nassau, in
the State of New York, and in accordance with the Commercial Arbitration Rules
(the "Arbitration Rules") of the American Arbitration Association ("AAA") and
the Supplementary Procedures for Large, Complex Disputes; provided, however,
that any dispute, controversy or claim with respect to Section 12, may not be
submitted to arbitration and shall only be submitted to a court in accordance
with Section 15. The arbitral tribunal shall consist of three arbitrators. The
Company and the Executive shall each select and appoint one arbitrator within 30
days of initiation of the arbitration and those arbitrators shall jointly
appoint a third arbitrator within 30 days of their selection and appointment. If
the third arbitrator is not appointed as provided above, such arbitrator shall
be appointed by the AAA as provided in the Arbitration Rules.


                  Any decision or award of the arbitral tribunal shall be final
and binding upon the parties to the arbitration proceeding. The parties hereto
hereby waive to the extent permitted by law any rights to appeal or to seek
review of such award by any tribunal. The parties hereto agree that the arbitral
award may be enforced against the parties to the arbitration proceeding or their
assets wherever they may be found and that a judgment upon the arbitral award
may be entered in court in accordance with the provisions of Section 15 hereof.


                  15. CONSENT TO JURISDICTION. Subject to Section 14 hereof, the
Company and the Executive irrevocably and voluntarily submit to personal
jurisdiction in the State of New York and in the Federal and state courts in
such state located in the Eastern District of New York in any action or
proceeding arising out of or relating to this Agreement and agree that all
claims in respect of such action or proceeding may be heard and determined in
any such court.  The Company and the Executive agree that any action or
proceeding instituted by one party against the other party with respect to this
Agreement will be instituted exclusively in the state courts located in, and in
the United States District Court for the Eastern District of New York. The
Company and the Executive irrevocably and unconditionally waive and agree not to
plead, to the fullest extent permitted by law, any objection that they may now
or hereafter have to the laying of venue or the convenience of the forum of any
action or proceeding with respect to this Agreement in any such courts.


                  16. SUCCESSORS AND ASSIGNS.


                           (a) This Agreement and all rights under this
Agreement are personal to the Executive and shall not be assignable other than
by will or the laws of descent and distribution. All of the Executive's rights
under the Agreement shall inure to the benefit of his heirs, personal
representatives, designees or other legal representatives, as the case may be.


                           (b) This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns. Any Person
succeeding to the business of the Company by merger, purchase, consolidation or
otherwise shall assume by contract or operation of law the obligations of the
Company under this Agreement.


                  17. GOVERNING LAW. This Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to the conflicts of laws rules thereof.


                  18. NOTICES. All notices, requests and demands given to or
made upon the respective parties hereto shall be deemed to have been given or
made three business days after the date of mailing when mailed by registered or
certified mail, postage prepaid, or on the date of delivery if delivered by
hand, or one business day after the date of delivery by Federal Express or other
reputable overnight delivery service, addressed to the parties at their
addresses set forth below or to such other addresses furnished by notice given
in accordance with this Section 18: (a) if to the Company, to 1-800-FLOWERS.COM,
One Old Country Road, Suite 500, Carle Place, New York 11514 , and (b) if to the
Executive, to the last address delivered to the Company by the Executive in the
manner set forth herein.
6

--------------------------------------------------------------------------------

                  19. WITHHOLDING. All payments required to be made by the
Company to the Executive under this Agreement shall be subject to withholding
taxes, social security and other payroll deductions in accordance with
applicable law and the Company's policies applicable to executive employees of
the Company.


                  20. COMPLETE UNDERSTANDING. Except as expressly provided
below, this Agreement supersedes any prior contracts, understandings,
discussions and agreements relating to employment between the Executive and the
Company, and constitutes the complete understanding between the parties with
respect to the subject matter hereof. Without limiting the generality of the
foregoing, this Agreement supersedes the employment agreement between the
Company and the Executive dated July 1, 1999, as amended.  No statement,
representation, warranty or covenant has been made by either party with respect
to the subject matter hereof except as expressly set forth herein.


                  21. MODIFICATION; WAIVER.


                           (a) This Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the Company and the Executive or in the case of a waiver, by the
party against whom the waiver is to be effective. Any such waiver shall be
effective only to the extent specifically set forth in such writing.


                           (b) No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.


                  22. HEADINGS. The headings in this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of this Agreement.


                  23. COUNTERPARTS. This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by the other party hereto.


                  24. SECTION 409A COMPLIANCE.


                           (a) It is intended that this Agreement will comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and any regulations and guidelines promulgated thereunder (collectively,
“Section 409A”), to the extent the Agreement is subject thereto, and the
Agreement shall be interpreted on a basis consistent with such intent.  If an
amendment of the Agreement is necessary in order for it to comply with Section
409A, the parties hereto will negotiate in good faith to amend the Agreement in
a manner that preserves the original intent of the parties to the extent
reasonably possible.  No action or failure to act pursuant to this Section 24
shall subject the Company to any claim, liability, or expense, and the Company
shall not have any obligation to indemnify or otherwise protect the Executive
from the obligation to pay any taxes, interest or penalties pursuant to Section
409A of the Code.


                           (b) Notwithstanding any provision to the contrary in
this Agreement, if the Executive is deemed on the date of his or her “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company to be a “specified employee” (within the meaning of Treas. Reg.
Section 1.409A-1(i)), then with regard to any payment or benefit that is
considered deferred compensation under Section 409A payable on account of a
“separation from service” that is required to be delayed pursuant to Section
409A(a)(2)(B) of the Code (after taking into account any applicable exceptions
to such requirement), such payment or benefit shall be made or provided on the
date that is the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Executive’s “separation from service,” or (ii) the
date of the Executive’s death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 24
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.  Notwithstanding any provision of this Agreement to
the contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of
employment, references to the Executive’s “termination of employment” (and
corollary terms) with the Company shall be construed to refer to Executive’s
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company.
7

--------------------------------------------------------------------------------

                           (c) With respect to any reimbursement or in-kind
benefit arrangements of the Company and its subsidiaries that constitute
deferred compensation for purposes of Section 409A, except as otherwise
permitted by Section 409A, the following conditions shall be applicable: (i) the
amount eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year (except that the health and dental plans may impose a limit
on the amount that may be reimbursed or paid), (ii) any reimbursement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit. 
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days after termination of employment”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.  Whenever
payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Section
409A.  If, under the terms of this Agreement, it is possible for a payment that
is subject to Section 409A to be made in two separate taxable years, payment
shall be made in the later taxable year
 
                  25.  GENERAL INDEMNIFICATION.  If the Executive is made a
party, or is threatened to be made a party, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (each, a “Proceeding”),
by reason of the fact that he is or was an officer or employee of the Company or
is or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is the Executive’s alleged action in
an official capacity while serving as a director, officer, member, employee or
agent, the Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by applicable law and its
organizational documents, including for negligence (but not for gross
negligence) by the Executive, against all cost, expense, liability and loss
reasonably incurred or suffered by the Executive in connection therewith, and
such indemnification shall continue as to the Executive even if he has ceased to
be a director, member, employee or agent of the Company or other entity and
shall inure to the benefit of the Executive’s heirs, executors and
administrators.  The Company shall advance to the Executive all such reasonable
costs and expenses incurred by him in connection with any such Proceeding within
fifteen (15) days after receiving written notice requesting such an advance,
subject to and conditioned on the Executive’s having provided to the Company a
written undertaking, in a form reasonably acceptable to the Company, to repay
the amount advanced if he is ultimately determined not to be entitled to
indemnification against such costs and expenses.  The Company shall maintain a
directors’ and officers’ liability insurance policy covering the Executive to
the extent the Company provides such coverage for its other executive officers.






[Remainder of page intentionally left blank]
8

--------------------------------------------------------------------------------

                  IN WITNESS WHEREOF, the Company has caused this Agreement to
be duly executed in its corporate name by one of its officers duly authorized to
enter into and execute this Agreement, and the Executive has manually signed his
name hereto, all as of the day and year first above written.
 
 
1-800-FLOWERS.COM, INC.
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
EXECUTIVE
 
 
 
James F. McCann

 
 
9